 

Exhibit 10.54



ASSIGNMENT AND PLEDGE OF MONEY MARKET ACCOUNT

 

 

THIS ASSIGNMENT AND PLEDGE (this “Assignment”) made on February 13, 2014 by
Coronado Biosciences, Inc (hereinafter the “Assignor”) to Israel Discount Bank
of New York (hereinafter the “Assignee”).

 

WHEREAS,

 

A.       In consideration of letters of credit, advances, loans, extension of
credit, overdrafts, renewals, acquisition of notes and other instruments for
payment of money and any security documents relative thereto or security
agreements, conditional contracts of sale, chattel mortgages, leases and other
liens or security instruments or an interest or participation therein, due or to
become due, heretofore made to or for account of Coronado Biosciences, Inc
(hereinafter the “Borrower”) and/or now or hereafter to be made directly, or
indirectly, to or for the account of the Borrower and/or the granting to or for
the account of the Borrower of such extensions, forbearances, releases of
collateral or other relinquishments of legal rights and/or extending any other
financial accommodation or benefit to the Borrower, as the Assignee may deem
advisable (the “Indebtedness”); and

 

B.        The Assignor has on deposit with the Assignee the principal amount of
$15,000,000.00 currently maintained in a Money Market Account (hereinafter
referred to as the "MMA", which term shall include all proceeds thereof,
renewals or extensions of, reductions in or increases to, replacement of such
account with a MMA or MMAs, and interest earned in the MMA); and

 

C.        The Assignor has agreed to assign and pledge to the Assignee, its
respective successors and assigns, as security for the repayment of the
Indebtedness to the Assignee, under that certain Promissory Note dated of even
date herewith by Assignor in favor of Assignee (the “Note”) and any renewal,
extension, or replacement thereof, the Assignor’s interest in the MMA, including
all rights of control over the MMA.

 

NOW THEREFORE, the Assignor, in consideration of ONE DOLLAR ($1.00) and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, has irrevocably assigned, pledged, transferred and set over
and by this instrument does irrevocably sell, assign, transfer, set over, pledge
and grant a security interest in and unto the Assignee, and unto Assignee’s
successors and assigns, all of the right, title and interest of the Assignor to
the MMA including all control of the Assignor over the MMA, including, without
limitation, any extension, renewal, redesignation, renumbering or replacement
thereof, as well as the proceeds of such MMA, regardless of the nature of the
MMA or product into which such proceeds may be transferred.

 

The Assignor does hereby warrant and represent that (i) the Assignor is the sole
owner of the MMA with full authority to assign the same, and that (ii) as of the
effective time of the Assignor’s incurrence of Indebtedness to Assignee under
the Note the Assignor will not have assigned nor pledged, and hereby covenants
that the Assignor will not assign or pledge, so long as this Assignment shall
remain in effect, any of the Assignor’s rights, title or interest in or to, or
control over the MMA to any party other than the Assignee, its successors or
assigns.

 



 

 

 

The Assignor hereby irrevocably authorizes and directs the Assignee to block and
note on Assignor’s books that the MMA is the property of the Assignee and that
no withdrawal of the said MMA may be made except upon the prior written consent
or instructions of the Assignee and furthermore, to pay to the Assignee, all
monies in the MMA, up to the amount of the Indebtedness under the Note as and
when due to the Assignor, or to pay said amount upon the demand of the Assignee,
whether at maturity, or prior to the maturity of the MMA, and upon receipt of
such notice or demand to draw to the order of the Assignee any and all checks
and other instruments for the payment of the monies and claims assigned hereby,
and to accept the receipts of the Assignee therefor.

 

The Assignor hereby irrevocably constitutes the Assignee, its successors and
assigns, as the Assignor’s true and lawful attorney, with full power, in the
name of the Assignor, or otherwise, to demand, receive and collect, and to give
acquittance for the payment of any and all monies or claims from monies or
rights assigned hereby in and to the MMA, to file any claims and to commence,
maintain or discontinue any actions, suits or other proceedings which the
Assignee deems advisable in order to collect or enforce payment of any such
monies, to settle, adjust and compromise any and all disputes or claims in
respect of such monies, and to endorse any and all checks, drafts or other
orders or instruments for the payment of monies payable to the Assignor which
shall be issued in respect of such monies, but the Assignee is not obligated in
any manner to make any inquiry as to the nature or sufficiency of any payment
received by it or to take any of the actions hereinabove authorized, nor will
the Assignee be deemed to have waived any of its rights hereunder by the failure
to take any of the actions hereinabove authorized. Further, in the absence of
written direction by Assignor, upon the maturity or call of the MMA, the
Assignor irrevocably authorizes and appoints the Assignee to deposit or transfer
the proceeds from such MMA into such other Money Market Account, MMA or other
product offered by or available to the Assignee as the Assignee may select in
its sole and absolute discretion.

 

The Assignor covenants and agrees that (i) the Assignor will promptly deliver to
the Assignee the certificate(s) of deposit, receipt(s) or other document(s)
evidencing the MMA and all certificate(s) of deposit, receipt(s) or other
document(s) representing renewals or extensions, if any, thereof, (ii) the
Assignor will not take any action which might result in the impairment of any
right, title, interest or control assigned hereby, (iii) the Assignor will
clearly record on the Assignor’s books and records annotations of this
Assignment, and (iv) in the event that the Assignor receives payment of any
monies hereby assigned whether at maturity, or prior to maturity, of the MMA,
which would cause the balance of the MMA to be less than the Indebtedness under
the Note the Assignor will forthwith turn over the same to the Assignee for the
benefit of the Assignee in the identical form in which received (except for such
endorsements as may be required thereon) and, until so turned over, hold the
same in trust for the Assignee.

 

The Assignor hereby irrevocably authorizes the Assignee, at the Assignor’s
expense, to file such financing statements and give such notices relating to
this Assignment, without the Assignor’s signature, as the Assignee at its option
may deem appropriate, and irrevocably appoints the Assignee as the Assignor’s
attorney-in-fact to execute any such financing statements or notices in the
Assignor’s name and to perform all other acts which the Assignee deems
appropriate to perfect and continue the security interest conferred hereby.

 



 

 

 

The Assignor agrees that Assignor will execute and deliver such further
documents and do such other acts and things as the Assignee may from time to
time request in order to further effect the purpose of this Assignment.

 

This Assignment shall be binding upon the Assignor’s respective estate, heirs,
executors, administrators, successors and assigns and shall inure to the benefit
of the Assignee and its respective successors and assigns.

 

The Assignee undertakes that upon full payment of the Indebtedness under the
Note, and upon request by the Assignor, it shall reassign to the Assignor, at
the Assignor’s expense and without recourse, representation or warranty, all
rights assigned to the Assignee pursuant to this Assignment.

 

The powers and authority granted to the Assignee herein have been given for
valuable consideration and are hereby declared to be irrevocable.

 

This instrument shall be governed by and construed in accordance with the
internal laws of the State of New York and may not be modified except by written
instruments signed by the Assignee. The Assignor hereby waives the right to
trial by jury in any action or proceeding with respect to or arising under this
Assignment.

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed on
the day and year first above written.



 



  By: /s/ Lindsay Rosenwald     Name: Lindsay Rosenwald  



 

 

 



PURPOSE OF ASSIGNMENT AND PLEDGE: Collateral Security      BORROWER’S NAME:    
AMOUNT ASSIGNED/PLEDGED: $     plus interest thereon and additions
thereto                



   

 

